ORDER

PER CURIAM.
Antonio Nunn appeals the denial of his Rule 24.035 motion, wherein he sought relief from conviction on one count of first-degree robbery, two counts of second-degree assault, and three counts of armed criminal action. We find no error of law after reviewing the briefs and the record on appeal. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prece-dential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).